Citation Nr: 9928420	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-05 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for traumatic arthritis 
of the lumbar spine.

2.  Entitlement to service connection for traumatic arthritis 
of the right knee.

3.  Entitlement to service connection for traumatic arthritis 
of the left knee.




REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.




ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from June 1944 to 
October 1946 and December 1950 to January 1954.  He was a 
prisoner of war (POW) from May 1951 to August 1953 and is a 
recipient of the Purple Heart and Combat Infantryman's Badge.  

In April 1993, the RO denied the veteran's claim of service 
connection for traumatic arthritis.  The veteran was notified 
of this determination, but did not file a timely appeal.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a August 1997 decision of the RO, which, in part, 
determined that new and material evidence had not been 
submitted to reopen the veteran's claims of service 
connection for traumatic arthritis of the lumbar spine and of 
the right and left knees.  

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has held that, unlike most attempts to reopen 
a previously denied claim, a claim of service connection for 
POW presumptive diseases, such as post-traumatic 
osteoarthritis as delineated under 38 C.F.R. § 3.309(c), does 
not require any new and material evidence to reopen the 
claim; the claim must merely be well grounded.  See Pena v. 
Brown, 5 Vet. App. 279, 281 (1993); Suttmann v. Brown, 5 Vet. 
App. 127, 137 (1993).  Thus, the Board will address the 
issues as characterized on the preceding page.  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran's currently demonstrated arthritic changes of 
the of the lumbar spine is shown as likely as not to be due 
to trauma to which he was exposed as a POW in service.  

3.  The veteran's currently demonstrated arthritic changes of 
the of the left and right knees is shown as likely as not to 
be due to trauma to which he was exposed as a POW in service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
traumatic arthritis of the lumbar spine is due to injury 
which was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (1998).  

2.  By extending the benefit of the doubt to the veteran, his 
traumatic arthritis of the right knee is due to injury which 
was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (1998).  

3.  By extending the benefit of the doubt to the veteran, his 
traumatic arthritis of the left knee is due to injury which 
was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

A careful review of the service medical records shows that, 
on entrance examination in June 1944, the veteran was 
reported to have no musculoskeletal defects.  In October 
1953, he was reported to have no wounds to the back or 
extremities.  On discharge examination in January 1954, the 
veteran's lower extremities, spine and other musculoskeletal 
areas were reported to be clinically normal.  The veteran 
indicated that he had noticed an increase in soreness and 
stiffness in his right knee due to prolonged exposure to 
inclement weather and sleeping on hard floors while a 
prisoner.  He reported that he had had a "trick" or locked 
knee and that he had never had arthritis.

On a VA POW examination in January 1985, the veteran was 
reported not to have backache and to have numbness of the 
legs.

On a VA joints examination in March 1993, the veteran 
reported that he had no history of a back injury but that it 
would go out on him occasionally.  He was diagnosed with 
degenerative arthritis of the lumbar spine.

In a July 1993 statement, Mauer Biscotti, M.D., reported that 
there was no sure way to distinguish between degenerative 
joint disease caused by trauma and that caused by aging, 
unless there was overwhelming historical evidence which would 
lead a physician to diagnose one or the other.  Dr. Biscotti 
reported that people who had been exposed to repeated trauma 
to the joints would develop arthritis which was 
indistinguishable from degenerative joint disease caused by 
aging.

In September 1995, Sidney Esensten, M.D., reported that the 
veteran had been a POW with him.  He reported that, during 
his captivity, the veteran had swelling in his legs and pain 
associated with dry beriberi.  Dr. Esensten reported that he 
was well aware of the veteran's continuing difficulties with 
pain, discomfort and residual swelling in his legs.

On a VA joints examination in January 1998, the examiner 
indicated that he had reviewed the veteran's claims folder 
prior to the examination.  The veteran was reported to have 
complaints regarding his knees and lower back, which dated 
back to when he was a POW in Korea.  The veteran indicated 
that he had been in a continuous malnourished state and had 
been involved with very aggressive physical work during this 
time.  He reported that his low back pain had started while 
carrying logs in a prison camp and that he had had it ever 
since.  The veteran also reported that he had swelling in his 
knees that had begun in the prison camp and had persisted 
ever since.  The veteran was diagnosed with degenerative 
arthritis of the lumbar spine and both knees.  The examiner 
opined that the fact that the veteran had been a POW could 
certainly have predisposed him to early degenerative changes 
which may not have been manifested until later in life.

Received in March 1998 were private medical records from Dr. 
Venkataih Gutta, reflecting treatment from January 1994 to 
March 1998.  In March 1997, the veteran was reported to have, 
in part, severe degenerative arthritis of the knee and to 
have been using a cane to walk.  


II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1999).  The threshold question to be answered is whether the 
veteran has presented well-grounded (i.e., plausible) claims.  
If he has not, the claims must fail and there is no further 
duty to assist in the development of the claims.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of (1) a current 
disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Although the claim 
need not be conclusive, it must be accompanied by evidence, 
not just allegations, in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.310 (1998); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet. App. 343 (1993).  The evidence 
submitted in support of the claim is presumed to be true for 
purposes of determining whether it is well grounded.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

Where disability compensation is claimed by a former prisoner 
of war, omission of history or findings from clinical records 
made upon repatriation is not determinative of service 
connection, particularly if evidence of comrades in support 
of the incurrence of the disability during confinement is 
available.  C.F.R. § 3.304(e) (1998).  Special attention will 
be given to any disability first reported after discharge, 
especially if poorly defined and not obviously of 
intercurrent origin.  Id.  The circumstances attendant upon 
the individual veteran's confinement, and the duration 
thereof, will be associated with pertinent medical principles 
in determining whether disability manifested subsequent to 
service is etiologically related to the prisoner of war 
experience.  

Diseases specific to former prisoners of war listed in 38 
C.F.R. § 3.309(c) (1998) will be considered to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service, if a veteran is a 
former prisoner of war and, as such, was interned or detained 
for not less than 30 days, and these diseases have become 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active service.  38 U.S.C.A. § 1112 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309(c) 
(1998).  

The diseases specific as to former prisoners of war includes, 
in pertinent part, post-traumatic osteoarthritis.  38 C.F.R. 
§ 3.309(c) (1998).  

Moreover, 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1999) and 
38 C.F.R. § 3.304(d) (1998) provide that satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Service connection may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 1999).  

The veteran contends, in essence, that he currently has 
traumatic arthritis of the lower back and knees due to 
disease or injury incurred in or aggravated by service.  He 
claims that, while he was a POW in service, he was forced to 
go on wood details and had a daily quota of wood to carry or 
drag for one to five miles.  He reported that he also had to 
cut down trees with a small ax before carrying it back to the 
prison compound.  He also reported that he fell down on ice, 
which caused injury, in part, to his back and knees.  

The service medical records show that, on discharge 
examination in January 1954, the veteran's lower extremities, 
spine and other musculoskeletal areas were reported to be 
clinically normal.  However, the veteran reported that he had 
noticed an increase in soreness and stiffness in his right 
knee due to prolonged exposure to inclement weather and 
sleeping on hard floors while being held as a POW.  

On VA examination in March 1993, the veteran was diagnosed 
with degenerative arthritis of the lumbar spine.  

In a July 1993 statement, Mauer Biscotti, M.D., reported that 
arthritis due to repeated trauma to the joints was 
indistinguishable from degenerative joint disease caused by 
aging.  

On VA examination in January 1998, the veteran indicated that 
he had had problems with his knees and lower back since he 
was a POW in Korea.  The veteran was diagnosed with 
degenerative arthritis of the lumbar spine and both knees.  
The examiner commented that the fact that the veteran had 
been a POW could certainly have predisposed him to early 
degenerative changes which may not have otherwise been 
manifested until later in life.  

The Board notes that the veteran need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail.  Therefore, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
law dictates that the benefit of the doubt be extended to 
him.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In the Board's opinion, the evidence of record is in relative 
equipoise with respect to the veteran's claims of service 
connection in that it is shown, as likely as not, that his 
currently demonstrated arthritic changes of the lumbar spine 
and knees are due to trauma incurred in service as a POW.  

Thus, by extending the benefit of the doubt to the veteran, 
the Board concludes that service connection for traumatic 
arthritis of the lumbar spine and knees is warranted.  See 
38 C.F.R. §§ 3.307, 3.309 (1998).  



ORDER

Service connection for traumatic arthritis of the lumbar 
spine is granted.  

Service connection for traumatic arthritis of the right knee 
is granted.  

Service connection for traumatic arthritis of the left knee 
is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

